DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/832,372 dated 30 June 2022, responding to the 31 March 2022 Office Action provided in the rejection of claims 1-24, wherein claims 1, 9, and 17 have been amended.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Gharda, Laurent Kirk (U.S. 6,009,520) and Arora et al. (U.S. 2021/0056042) – art made of record)
Claims 1-24 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 3-4, 11-12, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, 13-14, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu et al. (U.S. 2021/0056016) (Hereinafter Bulusu) in view of Moyes, William A. (U.S. 2016/0314758) (Hereinafter Moyes), further in view of Gharda, Laurent Kirk (U.S. 6,009,520) (Hereinafter Gharda – art made of record), and further in view of Arora et al. (U.S. 2021/0056042) (Hereinafter Arora – art made of record).
As per claim 1, Bulusu discloses an apparatus, comprising: 
a processor (see for example Bulusu, this limitation is disclosed such that there is a processor 110 in a computing system 102; Fig.1 Items 102, 110 and associated text); and 
a memory storing instructions, which when executed by the processor, cause the processor (see for example Bulusu, this limitation is disclosed such that there is a memory 112, the memory configured with instructions executable by the processor; Fig.1 Items 102, 112 and associated text, paragraphs [0214]-[0215]) to: 
allocate a portion of memory for use by circuitry during pre-boot of an operating system (see for example Bulusu, this limitation is disclosed such that a memory map is developed across all phases of pre-boot; paragraphs [0280]-[0282]);
provide an indication of the portion of the memory for the operating system such that the portion of the memory can be reclaimed by the operating system during post- boot of the operating system (see for example Bulusu, this limitation is disclosed such that a determination is made of which area of memory to reclaim for OS usage, the areas of memory having been allocated for a bootloader; paragraphs [0280]-[0282]).
	Bulusu does not explicitly teach marking a portion of memory as preserved.
	However, Moyes discloses marking a portion of memory as preserved to store graphics information (see for example Moyes, this limitation is disclosed such that a BIOS/EFI reserves a portion of memory, marking the space unavailable (i.e. “marking a portion of memory as preserved”); paragraph [0015]).
Bulusu in view of Moyes is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bulusu by marking reserved memory as taught by Moyes because it would enhance the teaching of Bulusu with an effective means of preventing an OS from allocating the memory to another process (as suggested by Moyes, see for example paragraph [0020]).
Although Bulusu in view of Moyes discloses allocating a portion of memory for use by circuitry during pre-boot of an operating system, and marking a portion of memory as preserved, Bulusu in view of Moyes does not explicitly teach allocating a portion of memory for use by graphics circuitry during pre-boot, and marking a portion of memory as preserved to store graphics information for the graphics circuitry.
However, Gharda discloses allocating a portion of memory for use by graphics circuitry during pre-boot (see for example Gharda, this limitation is disclosed such that add-in programs that are pre-boot functions are add in routines for video adapter, the add-in routines going to a section of reserved memory; col.6 lines {43}–{53}, col.8 lines {18}-{25}); and 
Bulusu in view of Moyes is analogous art with Gharda because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bulusu in view of Moyes by reserving memory for a video adaptor during pre-boot as taught by Gharda because it would enhance the teaching of Bulusu in view of Moyes with an effective means of implementing a BIOS system that provides initialization functions for peripheral devices quickly, easily, and inexpensively (as suggested by Gharda, see for example col.2 lines {25}-{35}).
Although Bulusu in view of Moyes, further in view of Gharda discloses marking a portion of memory as preserved to store graphics information, Bulusu in view of Moyes does not explicitly teach marking a portion of memory as preserved to store graphics information for graphics circuitry.
However, Arora discloses marking a portion of memory as preserved to store graphics information for graphics circuitry (see for example Arora, this limitation is disclosed such that a GPU carveout is made in system memory, such that a portion of system memory is partition into a GPU partition reserving the GPU partition for exclusive access by the GPU and including a dedicated frame buffer; paragraph [0023]).
Bulusu in view of Moyes, further in view of Gharda is analogous art with Arora because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bulusu in view of Moyes, further in view of Gharda by creating a carveout for a GPU in system memory as taught by Arora because it would enhance the teaching of Bulusu in view of Moyes, further in view of Gharda with an effective means of preventing an OS from seeing and allocating to other applications the GPU system memory (as suggested by Moyes, see for example paragraph [0020]).
As per claim 2, Bulusu in view of Moyes, further in view of Gharda, further in view of Arora discloses the apparatus of claim 1, wherein the instructions, when executed by the processor, cause the processor to allocate the portion of the memory for use by a graphics output protocol (GOP) framebuffer (see for example Moyes, this limitation is disclosed such that there is a UEFI compliant firmware that reserves a portion of system memory as a frame bugger for a Graphics Output Protocol (GOP) driver by marking the memory as unavailable; paragraph [0015]).
As per claim 5, Bulusu in view of Moyes, further in view of Gharda, further in view of Arora discloses the computing apparatus of claim 2, wherein the instructions, when executed by the processor, cause the processor to provide a memory address of the portion of memory as the indication (see for example Moyes, this limitation is disclosed such that a descriptor provide the address of the frame buffer; paragraph [0016]).
As per claim 6, Bulusu in view of Moyes, further in view of Gharda, further in view of Arora discloses the computing apparatus of claim 2, the GOP framebuffer arranged to store video display data (see for example Moyes, this limitation is disclosed such that image data is written to the GOP frame buffer; paragraph [0020]).
Regarding claim 9, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 10, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 13, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 14, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 17, it is a method claim having similar limitations cited in claim 1.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 18, it is a method claim having similar limitations cited in claim 2.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 21, it is a method claim having similar limitations cited in claim 5.    Thus, claim 21 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 22, it is a method claim having similar limitations cited in claim 6.    Thus, claim 22 is also rejected under the same rationales as cited in the rejection of claim 6.

Claims 7-8, 15-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu (U.S. 2021/0056016) in view of Moyes (U.S. 2016/0314758), further in view of Gharda (U.S. 6,009,520), further in view of Arora (U.S. 2021/0056042) as applied to claims 1, 9, and 17 above, respectively, and further in view of Kelly et al. (U.S. 2016/0118121) (Hereinafter Kelly).
As per claim 7, Bulusu in view of Moyes, further in view of Gharda, further in view of Arora disclose the computing apparatus of claim 1 (see rejection of claim 1 above), but does not explicitly teach that instructions, when executed by the processor, cause a processor to mark a portion of the memory as a preserved memory type specified by the UEFI Specification.
However, Kelly discloses that instructions, when executed by the processor, cause a processor to mark a portion of the memory as a preserved memory type specified by the UEFI Specification (see for example Kelly, this limitation is disclosed such that on UEFI machines (i.e. machines that use the UEFI Specification), a memory region is marked as occupied using a reserved value; paragraph [0224]).
Bulusu in view of Moyes, further in view of Gharda, further in view of Arora is analogous art with Kelly because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bulusu in view of Moyes, further in view of Gharda, further in view of Arora by marking reserved memory with a UEFI type as taught by Kelly because it would enhance the teaching of Bulusu in view of Moyes, further in view of Gharda, further in view of Arora with an effective means of tagging memory as not usable by an OS (as suggested by Kelly see for example paragraph [0224]).
As per claim 8, Bulusu in view of Moyes, further in view of Gharda, further in view of Arora, further in view of Kelly discloses the computing apparatus of claim 7, wherein the preserved memory type is an EfiPreservedMemoryType (see for example Kelly, this limitation is disclosed such that the memory region is marked with the reserved value EFI_MEMORY_TYPE; paragraph [0224]).
Regarding claim 15, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 8.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 8.
Regarding claim 23, it is a method claim having similar limitations cited in claim 7.    Thus, claim 23 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 24, it is a method claim having similar limitations cited in claim 8.    Thus, claim 24 is also rejected under the same rationales as cited in the rejection of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196